EXHIBIT 10.44

















A. M. CASTLE & CO.
DIRECTORS DEFERRED COMPENSATION PLAN
(As Amended and Restated as of January 1, 2015)


































BD008

E-1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
PAGE
SECTION 1
GENERAL
1


1.1


Purpose and Effective Date
1


SECTION 2
DEFINITIONS
1


2.1


Definitions
1


SECTION 3
PLAN
3


3.1


Administration by Committee
3


3.2


Indemnification
3


SECTION 4
DEFERRAL AND INVESTMENT OF COMPENSATION
4


4.1


Deferral Election
4


4.2


Credits to Account
4


4.3


Changes to Investment Elections
5


4.4


Accounts Maintained Until Payment
6


SECTION 5
DISTRIBUTION OF ACCOUNTS
6


5.1


Distribution Upon Termination of Service
6


5.2


Other Distributions
6


5.3


Issuance of Company Stock
7


5.4


Designation of Beneficiary
7


5.5


Withholding; Reporting
8


SECTION 6
SHARES SUBJECT TO THE PLAN
8


6.1


Shares
8


6.2


Changes in Capitalization
8


SECTION 7
AMENDMENT OR TERMINATION
8


7.1


Authority
8


7.2


Limits
8


SECTION 8
MISCELLANEOUS
9


8.1


Plan Unfunded/No Guaranty
9


8.2


No Assignment
9


8.3


Effect of Participation
9


8.4


Distributions to Persons Under Disability
9


8.5


Successors
9


8.6


Savings Clause
9


8.7


No Liability
10


8.8


Forms
10


8.9


Requirements of Law
10


8.10


Applicable Law
10


















E-2

--------------------------------------------------------------------------------



A M. CASTLE & CO.
DIRECTORS DEFERRED COMPENSATION PLAN


SECTION 1
General


1.1    Purpose and Effective Date. A.M. Castle & Co., a Maryland corporation
(the “Company”), maintains the A.M. Castle & Co. Directors Deferred Compensation
Plan (the “Plan”) to enable each member of the Company’s Board of Directors who
is not employed by the Company or an affiliate (a “Director”) to defer receipt
of compensation paid to the Director by the Company, and to identify the
interests of the Directors with the interests of the Company’s shareholders. The
Plan was initially effective as of October 1, 1986, and was amended in its
entirety as of November 1, 2008 to comply with the American Jobs Creation Act of
2004, as amended (the “Jobs Act”), and Code Section 409A. Prior to November 1,
2008, it is intended that the Plan be interpreted according to a good faith
interpretation of the Jobs Act and Code Section 409A, and consistent with
published guidance thereunder, including, without limitation, IRS Notice 2005-1
and the proposed and final Treasury regulations under Code Section 409A. The
Plan is hereby further amended and restated effective as of January 1, 2015, as
set forth in this document. In the event of any inconsistency between the terms
of the Plan and Code Section 409A, Code Section 409A and related Treasury
guidance and regulations issued thereunder shall prevail and govern.


SECTION 2
Definitions


2.1    Definitions. As used herein, the following words shall have the following
meanings:


(a)“Account” means the bookkeeping account maintained for each Director pursuant
to Article 5 below. Each Account shall have an Interest Subaccount and a Stock
Subaccount, as applicable.


(b)“Board” means the Board of Directors of the Company as from time to time
constituted.


(c)“Change of Control” means the date on which the first of the following events
occur (i) any one person or more than one person acting as a Group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company having a total
Gross Fair Market Value equal to or more than 40% of the total Gross Fair Market
Value of all of the assets of the Company immediately before such acquisition or
acquisitions; (ii) any one person or more than one person acting as a Group
acquires more than 50% of the total fair market value of stock of the Company,
provided that if such person or persons are considered either to own more than
50% of the total fair market value of the stock the Company, the acquisition of
additional stock or control, respectively, of the Company by the same person or
persons is not considered to cause a Change of Control of the Company under this
clause (ii); or (iii) a majority of the Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors as constituted before the
appointment or election.



E-3

--------------------------------------------------------------------------------



For purposes of this subsection, the terms “Gross Fair Market Value,” and
“Group” shall have the respective meanings assigned to them below:


(i)    The term “Gross Fair Market Value” shall mean the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
(ii)    The term “Group” shall have the meaning assigned to such term in
Treasury Regulation §§1.409A-3(i)(5)(v)(B) and (vi)(D)).
Notwithstanding the foregoing provisions to the contrary, the following
provisions shall apply for purposes of this Section: (x) for purposes of
determining stock ownership, the attribution rules described in Code Section
318(a) shall apply and stock underlying a vested option is considered owned by
the individual who holds the vested option, provided that if a vested option is
exercisable for stock that is not substantially vested (as defined by Treasury
Regulation §§83-3(b) and (j)), the stock underlying the option shall not be
treated as owned by the individual who holds the option; (y) if payments from
the Plan are made on account of a Change of Control event described in
subsection (a) or (b), above, that occur because the Company purchases its stock
held by the Director or because the Company or a third party purchases a stock
right held by the Company, or that are calculated by reference to the value of
the Company’s stock, such payments shall be completed not later than 5 years
after the Change of Control event; and (z) a Change of Control shall be subject
to such further rules, conditions, limitations, restrictions, or clarifications
prescribed under Code Section 409A, including, without limitation, Treasury
Regulation §§1.409A-3(i)(5)(v), (vi) and (vii).
(d)“Code” means the Internal Revenue Code of 1986, as amended, any related
Treasury guidance and regulations issued thereunder


(e)“Committee” means the Human Resources Committee of the Board.


(f)“Company” means A.M. Castle & Co., a Maryland corporation, or any successor
thereto.


(g)“Company Stock” means the common stock, $0.01 par value per share, of the
Company.


(h)“Compensation” means for each Director: (i) the retainer payable to the
Director for his or her service as a member of the Board or any Committee during
a calendar year; (ii) the fees paid to the Director for each Board and Committee
meeting attended during a calendar year; and (iii) fees, if any, paid to a
Director during a calendar year as Chairman of a Board Committee.


(i)“Director” means each member of the Company’s Board who is not employed by
the Company or any of its affiliates.

E-4

--------------------------------------------------------------------------------





(j)“Fair Market Value” means, as of any date, the closing sales price of the
Company Stock on the New York Stock Exchange Composite Tape (as reported in The
Wall Street Journal) on that date, or if the Company Stock is not traded on that
date, as of the next preceding date on which the Company Stock was traded.


(k)“Plan” means this A.M. Castle & Co. Directors Deferred Compensation Plan, as
stated herein and as may be further amended from time to time.


(l)“Stock Unit” means the right to receive an amount equal to the Fair Market
Value of a share of Company Stock, as determined in accordance with the Plan.


(m)“Unforeseeable Emergency” means a severe financial hardship of a Director
resulting from an illness or accident of the Director or of the Director’s
spouse, beneficiary or dependent (as defined in Code Section 152(a)), loss of
the Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances beyond the control of the Director, in accordance
with Code Section 409A and the regulations issued thereunder. The existence of
an Unforeseeable Emergency shall be determined by the Committee in its sole
discretion.


SECTION 3
Plan Administration


3.1    Administration by Committee. The authority to manage and control the
operation and administration of the Plan shall be vested in the Committee. The
Committee shall have full discretionary authority to construe and interpret the
terms and provisions of the Plan; to adopt, alter and repeal administrative
rules, guidelines and practices governing the Plan; to perform all acts,
including the delegation of its administrative responsibilities to advisors or
other persons; and to rely upon the information or opinions of legal counsel or
experts selected to render advice with respect to the Plan, as it shall deem
advisable, with respect to the administration of the Plan. The Committee may
take any action, correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, or in any election hereunder, in the manner and to
the extent it shall deem necessary to carry the Plan into effect or to carry out
the Company's purposes in adopting the Plan. Any interpretation of the Plan by
the Committee and any decision relating to the Plan made by the Committee on any
other matter within its discretion is final and binding on all persons. No
member of the Committee shall be liable for any action or determination made
with respect to the Plan.


3.2    Indemnification. The Company shall indemnify the Committee and any
individuals to whom administrative duties have been properly delegated under
this Plan, against any and all claims, losses, damages, expenses and liabilities
arising from their responsibilities in connection with this Plan, unless the
same is determined to be due to gross negligence or willful misconduct.

E-5

--------------------------------------------------------------------------------



SECTION 4
Deferral and Investment of Compensation
    
4.1    Deferral Election.


a.Each Director, by filing a written election as described below, may elect to
defer receipt of all or a portion of his or her Compensation payable during a
calendar year until his or her service on the Board terminates for any reason or
as otherwise described in Section 5.


b.A Director’s election to defer receipt of Compensation shall be made on an
election form, and in accordance with such other rules and procedures, as the
Committee may prescribe. An election form effective for a calendar year shall be
delivered to the Committee prior to the first day of such calendar year, and
shall remain in effect for subsequent calendar years until a revised election
form is delivered to the Committee on or before the first day of the calendar
year for which the new election is to become effective. Except as provided in
subsection (c) below, an initial election form or a revised election form shall
apply only to Compensation otherwise payable to a Director after the end of the
calendar year in which such initial or revised election form is delivered to the
Committee, and shall be irrevocable as of the first day of the calendar year for
which the Compensation covered by the election form is to be paid. If an
election form is not in effect for a Director for a calendar year, he or she
shall be deemed to have elected to receive his or her Compensation in cash.


c.Notwithstanding the provisions of subsection (b) above, an election made by a
Director in the calendar year in which he or she first becomes a Director may be
made pursuant to an election form delivered to the Committee within thirty (30)
calendar days after the date on which he or she initially becomes a Director,
and such election form shall be effective with respect to Compensation earned
from and after the date such election form is delivered to the Committee.


4.2    Credits to Account.


a.The Committee shall maintain an Account for the benefit of each Director
participating in the Plan, which shall be credited with the Compensation
deferred by the Director. A Director’s election form shall specify the portion
of the Director’s Compensation deferral to be credited to the Interest
Subaccount and/or the Stock Subaccount.


b.Compensation deferrals shall be allocated to a Director’s Interest Subaccount
and/or Stock Subaccount as follows:


i.Interest Subaccount. The Compensation deferred into the Interest Subaccount
shall be credited to the Interest Subaccount not later than the 15th day
following the date as of which such Compensation would otherwise have been paid
to the Director. Thereafter, amounts held in the Interest Subaccount shall be
credited on a daily basis with interest at a rate equal to 6% per year,
compounded annually.

E-6

--------------------------------------------------------------------------------





ii.Stock Subaccount.


(A)The Compensation deferred into the Stock Subaccount shall be converted into a
number of Stock Units (full and fractional) by dividing the dollar amount of
such Compensation by the Fair Market Value of a share of Company Stock not later
than the 15th day after the date as of which such Compensation would otherwise
have been paid to the Director.


(B)Additional credits shall be made to the Stock Subaccount in amounts equal to
the cash dividends that the Director would have received had he or she been the
owner on each record date of a number of shares of Company Stock equal to the
number of Stock Units in his or her Stock Subaccount on such date. All cash
dividends shall be converted into Stock Units by dividing the dollar amount of
such dividends by the Fair Market Value of a share of Company Stock on the
applicable dividend payment date. In the case of a dividend in Company Stock or
a Company Stock split, additional credits shall be made to the Stock Subaccount
of a number of Stock Units equal to the number of shares of Company Stock that
the Director would have received had he or she been the owner on each record
date of a number of shares of Common Stock equal to the number of Stock Units in
his or her Stock Subaccount on such date.


4.3    Changes to Investment Elections.


a.A Director may elect prospectively on an election form to change the portion
of his or her Compensation to be credited to the Interest Subaccount and/or
Stock Subaccount, with such change to apply to Compensation otherwise payable to
the Director after the end of the calendar year in which the election form is
delivered to the Committee.


b.Amounts credited to a Director’s Interest Subaccount and/or Stock Subaccount
pursuant to Section 4.2 shall remain in such Subaccount until distributions
occur as described in Section 5 or the Director transfers any amounts between
such Subaccounts.


c.As of the effective date of any change in investment election of a Director:


i.The Director’s Interest Subaccount will be:


(A)charged with the amount transferred from that account to the Director’s Stock
Subaccount pursuant to the election, and


(B)credited with the amount transferred to that account from the Director’s
Stock Subaccount pursuant to the election; and


ii.The Director’s Stock Subaccount will be:


(A)charged with the number of Stock Units equal to (I) the dollar amount
transferred from that account to the Director’s Interest Subaccount pursuant to
the election, divided by (II) the Fair Market Value on the date as of which the
transfer occurs; and

E-7

--------------------------------------------------------------------------------



(B)     credited with the number of Stock Units equal to (I) the dollar amount
transferred to that Subaccount from the Director’s Interest Subaccount pursuant
to the election, divided by (II) The Fair Market Value on the date as of which
the transfer occurs.
4.4    Accounts Maintained Until Payment. Each Director’s Account shall be
maintained on the books of the Company until full payment of the balance thereof
has been made to the applicable Director (or the beneficiary of a deceased
Director). No funds shall be set aside or earmarked for any Director’s Account,
which shall be purely a bookkeeping device.


SECTION 5
Distribution of Accounts


5.1    Distribution Upon Termination of Service. Except as set forth in Section
5.2 below, within thirty (30) calendar days after a Director ceases to be a
member of the Board of Directors for any reason, the Company shall pay the
former Director’s Account to him or her, or in the event of the former
Director’s death, his or her beneficiary, in an amount determined as follows:


(a)The balance in the Interest Subaccount shall be determined with interest
accruing through the date of such termination of service.


(b)The balance in the Stock Subaccount shall be payable in shares of Company
Stock or in cash as designated by the Director (or his or her beneficiary, if
applicable). The number of shares of Company Stock to be distributed will be
equal to the number of full Stock Units held in the Stock Subaccount, and cash
will be distributed for any fractional Stock Units. The amount of any cash
distribution will be equal to the number of Stock Units held in the Stock
Subaccount multiplied by the Fair Market Value of a share of Company Stock as of
the date of such termination of service. Any Stock Units credited under the Plan
will be deemed to be made pursuant to an award under the 2008 A.M. Castle & Co.
Omnibus Incentive Plan, as amended, or any successor plan (the “Incentive Plan”)
and any shares of Common Stock distributed hereunder shall be issued from the
Incentive Plan, provided that shares remain available for issuance thereunder.
  
5.2    Other Distributions. Notwithstanding Section 5.1 above:


(a)A Director may make a special election to defer distribution of any amounts
credited to his or her Account as of December 31, 2008, and earnings accrued
thereon thereafter. Any such special election shall be made in writing delivered
to the Committee or its designee prior to December 31, 2008 and shall specify a
deferred distribution date and the form of payment (lump sum or installments),
as permitted by the Committee. The amount of distribution shall be determined in
accordance with the procedures set forth in Section 5.1, but as of the specified
date of the distribution and shall be paid to the Director (or beneficiary)
within thirty (30) calendar days of such specified distribution date.

E-8

--------------------------------------------------------------------------------





(b)A Director may elect to defer distribution of any amounts credited to his or
her Account after December 31, 2008 and earnings accrued thereon. Any election
to defer distribution shall be made in writing delivered to the Committee or its
designee prior to the first day of the calendar year for which compensation is
deferred and shall specify one or more of the deferred distribution dates and
the form of payment (lump sum or installments), as permitted by the Committee.
The amount of distribution shall be determined in accordance with the procedures
set forth in Section 5.1, but as of the specified date of the deferred
distribution and shall be paid to the Director (or beneficiary) within thirty
(30) calendar days of such specified distribution date.


(c)At the written request of a Director, up to 100% of the balance in his or her
Account may be distributed to the Director in a cash lump sum in the case of an
Unforeseeable Emergency, subject to the limitations set forth below. The
circumstances constituting an Unforeseeable Emergency will depend upon the facts
of each case, as determined by the Committee in its discretion, but in any case
payment may not be made to the extent that such hardship is or may be relieved:
(i) through reimbursement or compensation by insurance or otherwise; (ii) by
liquidation of the Director’s assets to the extent the liquidation of such
assets would not itself cause severe financial hardship; or (iii) by cessation
of deferrals under the Plan. Distribution of amounts because of an Unforeseeable
Emergency shall be permitted only to the extent reasonably needed to satisfy the
Unforeseeable Emergency (which may include amounts necessary to pay any Federal,
state or local taxes or penalties reasonably anticipated to result from the
distribution). The amount of the distribution shall first be made from the
Director’s Interest Subaccount, then from the Stock Subaccount, as necessary,
and shall be determined in accordance with the procedures set forth in Section
5.1, but as of a reasonable date prior to the date of distribution, as selected
by the Committee.


(d)In the event of a Change in Control, a Director shall be paid his or her
entire Account within thirty (30) calendar days of such Change in Control. The
amount of such distribution shall be determined in accordance with Section 5.1,
but as of the date of the Change in Control.


5.3    Issuance of Company Stock. In the event of a distribution in Company
Stock, a certificate representing a number of shares of Company Stock to be
distributed shall be delivered to the Director (or his or her beneficiary).
Notwithstanding the foregoing, the Company, in lieu of issuing a stock
certificate, may reflect the issuance of shares of Company Stock on a
non-certificated basis, with the ownership of such shares by the Director (or
his or her beneficiary) evidenced solely by book entry in the records of a
depository or broker-dealer, as requested by the Director or beneficiary, as
applicable.


5.4    Designation of Beneficiary. Each Director, from time to time, by signing
a form furnished by the Committee, may designate any legal or natural person or
persons (who may be designated contingently or successively) to whom his or her
Account is to be paid if he or she dies before receiving the Account balance. If
no beneficiary designation is in effect at the time of the Director’s death, or
if the designated beneficiary is missing or has predeceased the Director,
distribution shall be made to the Director’s surviving spouse, or if none, to
his or her surviving children per stirpes, and if none to his or her estate. The
Committee shall not be obligated to search for any person. If such person is not
located within one (1) year after the date on which payment or distribution is
payable under the Plan, payment shall be made to the Director’s estate.

E-9

--------------------------------------------------------------------------------





5.5    Withholding; Reporting. To the extent required by law in effect at the
time any distribution is made from the Plan, the Company shall withhold any
taxes and such other amounts required to be withheld. Further, to the extent
required by law, the Company shall report amounts deferred and/or amounts
taxable under the Plan to the appropriate governmental authorities, including,
without limitation, to the United States Internal Revenue Service.


SECTION 6
Shares Subject to the Plan


6.1    Shares. Shares of Company Stock distributed under the Plan shall be from
the Incentive Plan in accordance with Section 5.1(b) hereof, but to the extent
that shares are not available for issuance under the Incentive Plan, shares of
Common Stock distributed under the Plan may be either authorized but unissued,
reacquired or a combination thereof.


6.2    Changes in Capitalization. In the event of any such stock dividend, stock
split, combination of shares, reclassification of other similar changes in
capitalization of the Company Stock, or any distribution, other than cash
dividends, to holders of the Company Stock, the Committee shall make such
adjustments, in light of the change or distribution, as it deems equitable to
the Company and the Directors, to the number of Stock Units in each Account.


SECTION 7
Amendment or Termination


7.1    Authority. The Committee may amend this Plan at any time and from time to
time. The Committee intends the Plan to be permanent but reserves the right, in
its sole discretion, to terminate the Plan to the extent such termination is
advisable and permissible according to Code Section 409A and any regulations and
guidance issued thereunder. Any such amendment or termination shall be made
pursuant to a resolution of the Committee without further action on the part of
the Company’s shareholders to the extent permitted by law, regulation or stock
exchange requirements, and shall be effective as of the date of such resolution
or such later date as the resolution may expressly state.


7.2    Limits. No amendment or termination of the Plan shall (a) directly or
indirectly deprive any Director or his or her beneficiaries of all or any
portion of his or her Account as determined as of the effective date of such
amendment or termination, or (b) directly or indirectly reduce the balance of
any Account held hereunder as of the effective date of such amendment or
termination. Upon termination of the Plan, distribution of balances in all
Accounts shall be made to Directors or their beneficiaries subject to and in
accordance with any applicable requirements and limitations necessary to comply
with Treasury Regulation 1.409A-3(j)(4)(ix). No additional deferred Compensation
shall be credited to the Accounts of Directors after termination of the Plan,
but the Company shall continue to credit earnings, gains and losses to Accounts
pursuant to Section 5 until the balances of such Accounts have been fully
distributed to the Directors or their beneficiaries.



E-10

--------------------------------------------------------------------------------



SECTION 8
Miscellaneous


8.1    Plan Unfunded/No Guaranty.


(a)The Plan at all times shall be entirely unfunded and no provision shall at
any time be made with respect to segregating any assets of the Company for
payment of any benefits hereunder. The right of a Director or his or her
beneficiary to receive a benefit hereunder shall be an unsecured claim against
the general assets of the Company, and neither the Director nor a beneficiary
shall have any rights in or against any specific assets of the Company. All
amounts credited to Accounts shall constitute general assets of the Company.


(b)Nothing contained in the Plan shall constitute a guaranty by the Company, the
Committee, or any other person or entity, that the assets of the Company will be
sufficient to pay any benefit hereunder. No Director or beneficiary shall have
any right to receive a distribution under the Plan except in accordance with the
terms of the Plan.


8.2    No Assignment. No interest of any person or entity in, or right to
receive a distribution under, the Plan, shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.


8.3    Effect of Participation. Participation in the Plan will not give any
Director the right to be retained as a member of the Board, nor any right or
claim to any benefit under the Plan unless such right or claim has specifically
accrued under the terms of the Plan. The establishment of a Stock Subaccount
balance does not constitute an award of Company Stock, and does not confer any
voting rights on a Director.


8.4    Distributions to Persons Under Disability. In the event an individual
entitled to benefits under the Plan is declared incompetent and a conservator or
other person legally charged with the care of his or her person or of his or her
estate is appointed, any benefit to which such individual is entitled under the
Plan shall be paid to such conservator or other person legally charged with the
care of his or her person or of his or her estate.


8.5    Successors. This Plan shall be binding upon any assignee or successor in
interest to the Company whether by merger, consolidation or sale of all or
substantially all of the Company’s assets.


8.6    Savings Clause. Notwithstanding anything to the contrary contained in the
Plan, if (a) the Internal Revenue Service prevails in a claim by it that amounts
credited to a Director’s Account constitute taxable income to the Director or
his or her beneficiary for any taxable year of his, prior to the taxable year in
which such credits are distributed to him or (b) legal counsel satisfactory to
the Company, and the applicable Director or his or her beneficiary, renders an
opinion that the Internal Revenue Service would likely prevail in such a claim,
the balance of such Director’s Account shall be immediately distributed to the
Director or his or her beneficiary.

E-11

--------------------------------------------------------------------------------



For purposes of this paragraph, the Internal Revenue Service shall be deemed to
have prevailed in a claim if such claim is upheld by a court of final
jurisdiction, or if the Company, or a Director or beneficiary, based upon an
opinion of legal counsel satisfactory to the Company and the Director or his or
her beneficiary, fails to appeal a decision of the Internal Revenue Service, or
a court of applicable jurisdiction, with respect to such claim, to an
appropriate Internal Revenue Service appeals authority or to a court of higher
jurisdiction, within the appropriate time period.


8.7    No Liability. Notwithstanding any of the preceding provisions of the
Plan, none of the Company, any member of the Board or Committee, or any
individual acting as an employee or agent of the Company, the Board or
Committee, shall be liable to any Director, former Director, or any beneficiary
or other person for any claim, loss, liability or expense incurred by such
Director, or beneficiary or other person in connection with the Plan.


8.8    Forms. Any elections by a Director or his or her beneficiary, may, to the
extent not otherwise prohibited by law be accomplished by electronic means
pursuant to procedures and systems approved by the Committee.


8.9    Requirements of Law. The issuance of payments under the Plan will be
subject to all applicable laws, rules, and regulations, and to any approvals
required by any governmental agencies or national securities exchanges.


(a)Insider Trading. To the extent any provision of the Plan or action by the
Board would subject any Non-Employee Director to liability under Section 16(b)
of the Exchange Act, it will be deemed null and void, to the extent permitted by
law and deemed advisable by the Board.


(b)Section 409A. This Plan is intended to be exempt from or to comply with Code
Section 409A and the regulations thereunder, and will be administered and
interpreted in accordance with such intent. If the Company determines that any
provision of the Plan is or might be inconsistent with the requirements of Code
Section 409A, it will attempt in good faith to make such changes to the Plan as
may be necessary or appropriate to avoiding a Non-Employee Director’s becoming
subject to adverse tax consequences under Code Section 409A. No provision of the
Plan will be interpreted to transfer any liability for a failure to comply with
Code Section 409A from a Non-Employee Director or any other individual to the
Company.


8.10    Applicable Law. The Plan shall be construed and administered according
to the laws of the State of Illinois. Any action or proceeding relating in any
way to this Plan must be brought and enforced in the federal courts in the state
of Illinois, County of Cook, and the Company, the Committee, and each Director,
irrevocably submit to the jurisdiction of such courts in respect of any such
action or proceeding.


IN WITNESS WHEREOF, this amended and restated Plan has been executed this 24th
day of July 2015.
 
 
 
A.M. CASTLE & CO.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marec E. Edgar
 
 
 
Printed Name:
Marec E. Edgar
 
 
 
Title:
EVP, General Counsel, Secretary
& Chief Administrative Officer


E-12